The transcript in this case shows that appellant was convicted in the corporation court of the city of Victoria of a misdemeanor and fined twenty-five dollars. From this conviction he appealed to the county court of Victoria County, and, upon a trial de novo in that court, was fined ten dollars, from which judgment of conviction he appeals to this Court. *Page 401 
This being a case appealed from an inferior court to the county court, the fine imposed in such court not exceeding One Hundred Dollars, could not be appealed to the Court of Criminal Appeals, it being without jurisdiction under the express terms of Art. 53, C. C. P. 1925. See also Neubauer v. State, 31 Tex. Crim. 513; Allen v. State, 74 Tex.Crim. Rep.; Luck v. State, 106 Tex.Crim. Rep..
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.